 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT 10.52
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

SETTLEMENT AND RELEASE AGREEMENT


 
This Settlement and Release Agreement (the "Agreement") is entered into as of
March 31, 2005 by and among Calais Resources, Inc., a British Columbia
corporation ("Calais"), Thomas S. Hendricks, president and chief executive
officer of Calais ("Hendricks") and Matthew C. Witt, former chief financial
officer and Secretary of Calais, former officer of various Calais subsidiaries,
and a resident of Colorado ("Witt"). Each of the foregoing parties is sometimes
referred to as a “Party” and are collectively referred to as the "Parties."
 
Recitals
 
A.          Certain disputes have developed among the Parties arising out of
Witt's prior employment by Calais, Witt's separation of employment from Calais,
certain options and benefits claimed by Witt and other matters and disagreements
among the Parties.
 
B.          Witt and Calais have entered into two separate agreements whereby
Calais granted options to Witt to purchase shares of the common stock of Calais
(“Shares"), as follows:  (i) the Nonqualified Stock Option Agreement dated
August 11, 2003, whereby Calais granted an option to Witt for 500,000 Shares at
a price of $5.00 per Share (the "$5 Option”) and (ii) the Non-Qualified Stock
Option Agreement dated August 11, 2003, whereby Calais granted an option to Witt
for 500,000 Shares at a price of $3.00 per Share (the "$3 Option" and together
with the $5 Option, the "Option Agreements"). Witt and Calais discussed the
granting of certain additional options in December, 2004, but on the advice of
Calais legal counsel, such purported grant has been rescinded and voided and
Calais shall undertake a new grant of options for 400,000 Shares pursuant to
this Agreement.
 
C.          The Parties wish to enter into this Agreement to amend the Option
Agreements, to provide for a new grant of options and a transfer of options and
to resolve certain disputes, claims and allegations which they have or might
have against each other relating to or arising out of Witt's employment with
Calais, Witt's separation of employment from Calais, the options and benefits
claimed by Witt, and the transactions, communications and other dealings between
the Parties prior to the date of this Agreement.
 
Agreement
 
NOW THEREFORE, in consideration of the execution of this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Witt, Calais and Hendricks agree as follows:
 
1.             Amendment of Option Agreements. Witt and Calais hereby agree that
the Option Agreements will each be amended as described in this Agreement.
 
(a)      Amendments to $5 Option. The $5 Option is hereby amended by re-pricing
the exercise price from $5.00 per Share to $1.50 per Share, and the defined term
"Exercise Price" therein shall be amended to state as follows: ""Exercise
Price": $1.50 per share


 
 
 

--------------------------------------------------------------------------------

 


(being greater than the market price on the Date of Grant)". The term of
exercise of the options under the $5 Option shall be reduced from August 11,
2013 to August 11, 2008, and the defined term 'Term of the Option" therein shall
be amended to state as follows: ""Term of the Option": through August 11, 2008".
The amended definitions shall apply throughout the $5 Option. Section 8(a) of
the $5 Option is hereby deleted and the following amended Section 8(a) is
substituted therefore:
 
"(a)               In the event of a dissolution or liquidation of the Company,
or any corporate separation or division, including, but not limited to,
split-up, split-off or spin-off, or a merger or consolidation of the Company
with another entity, the options will be assumed by the successor entity and
will automatically become options to purchase a proportional number of shares or
other equity interests in the successor entity. The Company agrees to provide
Optionee with the same notice and disclosure materials that the Company provides
to holders of its common stock."
 
(b)          Amendments to $3 Option. The $3 Option is hereby amended by re­
pricing the exercise price from $3.00 per Share to $1.50 per Share, and the
defined term "Exercise Price" therein shall be amended to state as follows:
""Exercise Price": $1.50 per share (being greater than the market price on the
Date of Grant)". The term of exercise of the options under the $3 Option shall
be reduced from August 11, 2013 to August 11, 2008, and the defined term "Term
of the Option" therein shall be amended to state as follows: '"Term of the
Option":  through August 11, 2008". The amended definitions shall apply
throughout the $3 Option, Section 8(a) of the $3 Option is hereby deleted and
the following amended Section 8(a) is substituted therefore:
 
"(a) In the event of a dissolution or liquidation of the Company, or any
corporate separation or division, including, but not limited to, split-up,
split-off or spin-off, or a merger or consolidation of the Company with another
entity, the options will be assumed by the successor entity and will
automatically become options to purchase a proportional number of shares or
other equity interests in the successor entity. The Company agrees to provide
Optionee with the same notice and disclosure materials that the Company provides
to holders of its common stock."
 
(c)          References to Options. Any reference to the $5 Option or the $3
Option in any other agreement, document or instrument shall hereafter be deemed
to refer to such agreements as amended hereby, Calais and Witt agree that the $5
Option and the $3 Option each remain in force and effect, as amended by this
Agreement.
 
2.             Grant of Options. Witt hereby acknowledges that the purported
grant by Calais in December, 2004 of an option to purchase 400,000 Shares has
been rescinded and voided by the board of directors of Calais. In consideration
of the release and settlement and the other agreements by Witt herein, Calais
agrees to grant to Witt an option to purchase 400,000 Shares at an exercise
price of $0.35 per Share (the "New Options"). The New Options shall be
exercisable through August 11, 2008 and shall not provide for any type of
cashless exercise. The New Options shall be subject to the terms and conditions
of a Stock Option Agreement with the same terms and conditions as the $3 Option
and the $5 Option, as each is amended hereby (except that


 
 
2

--------------------------------------------------------------------------------

 


the exercise price will be $0.35 per share), to be entered into between Calais
and Witt within 30 days of the date of this Agreement.
 
3.             Transfer of Options. Hendricks hereby agrees to transfer to Witt,
whether by assignment and transfer to Witt or assignment and surrender to Calais
for re-issuance, options for 500,000 Shares at a price of $0.50 per Share and
with a term of exercise of five years. Such transfer of options from Hendricks
to Witt shall occur promptly following the execution and delivery of this
Agreement on the same terms and conditions as the $3 Option and the $5 Option,
as each is amended hereby (except that the exercise price shall be $0.50 per
share). In the event that tax counsel recommends to Hendricks that the 500,000
options be surrendered to Calais by Hendricks, and then re-issued to Witt on the
terms provided here for assignment, Witt agrees to such resolution providing
that there are no changes to the terms agreed to herein.
 
4.             Payment of Wages and Expenses, Calais hereby agrees to pay to
Witt (a) $127,749.94 for all wages, including vacation, paid personal leave,
bonus or otherwise, which are due, owing and accrued through Witt's last date of
employment which was February 7, 2005, and (b) amounts owed to Witt for any
Calais business expenses incurred by Witt as an employee of Calais which are
substantiated by written receipts provided to Calais and are expenses of a type
and nature reimbursed by Calais, which amounts shall be paid to Witt by not
later than the first to occur of (i) September 15, 2005 or (ii) Calais receiving
net proceeds from one or more debt financings or equity financings occurring
after the date of this Agreement, individually or in the aggregate, of not less
than $6,000,000 (excluding the $220,000 to be received by Calais from a third
party investor substantially concurrently with Calais' delivery of this
Agreement). Payment of the sums described in this Section 4 shall fulfil,
satisfy and discharge all obligations of Calais to Witt with respect to, and
Witt hereby waives all rights or claims to, any other or additional
compensation, salary, bonus, benefits, expenses, reimbursements or other
amounts. In the event that the payments described in this Section 4 are not made
by Calais by the date specified herein, then Witt's waiver of rights or claims
with respect to compensation and the other employment payments and benefits
described herein shall become null and void and shall have no further force or
effect.
 
5.             General Mutual Release. As a material inducement to the Parties
to enter into this Agreement and to re-price the options as described in Section
1 hereof, and to Witt to waive claims he may have against Calais and to
Hendricks to transfer certain options to Witt as described in Section 2 hereof;
each of the Parties, as a free and voluntary act, for and on behalf of himself,
itself, and each of their respective successors, heirs and assigns, hereby
completely, unconditionally and forever releases, acquits, discharges and holds
harmless the other Parties, and their respective subsidiaries and affiliated
entities, their current and former directors, officers, shareholders, employees,
agents, representatives, attorneys, successors, heirs and assigns, of and from
any and all actions, causes of action, claims, counterclaims, debts, costs,
expenses, fees, demands, liabilities, losses and damages of every kind and
nature whatsoever, whether known or unknown, including, but not limited to those
arising out of Witt's employment with Calais and any claim or demand for
liability, salary, wages, bonuses, options or other compensation or under or
with respect to any employment-related federal, state or local, law, statute,
rule, regulation or ordinance, or which in any manner relate to or arise from
any and all

 
3

--------------------------------------------------------------------------------

 

transactions, communications and other dealings between or among the Parties,
prior to the date of this Agreement This shall be a full and final mutual
release,
 
6.  Covenant Not to Initiate Suit or Arbitration. Each Party covenants that it
will not initiate any lawsuit, arbitration or other proceeding or otherwise
assert any claims, which have been released under this Agreement
 
7.  No Admission of Liability. Nothing contained herein, and no action taken by
Calais or Witt with regard to Witt's employment by Calais, his termination of
employment with Calais or the creation or performance of this Agreement shall be
construed as an admission of liability as to any legal or other obligation, and
no action taken by any Party in effectuating this Agreement may be used in any
pending or future litigation or arbitration as an admission of liability by any
Party in any respect.
 
8.  Attorneys' Fees. Each Party shall be responsible for its own attorney's
fees, costs and expenses incurred in connection with the negotiation and
preparation of this Agreement.
 
9.  Agreement Confidential. Except as may required by any regulatory agency
having authority over any Party or except pursuant to a subpoena duces tecum or
other proper order for production of information in any subsequent judicial
proceeding or as required by applicable law to effectuate the purpose and terms
of this Agreement each Party agrees to keep the terms and conditions of this
Agreement confidential and shall not disclose this Agreement or its terms to any
third parties.
 
10.  Non-Disparagement. Each Party agrees not to make any disclosure, issue any
statement or otherwise cause to be disclosed any information that is designed,
intended or might reasonably be anticipated to disparage, criticize or denigrate
any other Party hereto or the business, personnel or employment practices of
Calais,
 
11.  Calais Property. Witt represents that he possesses no property of Calais.
If Witt subsequently determines that he does have any property of Calais, Witt
shall immediately return the property to Calais,
 
12.  No Assignment of Claims. Each of the Parties represents and warrants to the
other that it has not heretofore assigned or transferred, or purported to assign
or transfer to any person or entity any claims that it might have against any
other Party.
 
13.  Agreement Binding. This Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective successors, heirs and assigns.
 
14.  Complete Agreement; Modification; and Waiver. This Agreement constitutes
the entire agreement between the Parties with respect to the subject matter of
this Agreement and supersedes all prior and contemporaneous agreements,
representations, warranties and understandings of whatever kind or nature,
whether oral or in writing, if any, of the Parties with respect to the subject
matter of this Agreement. No supplement, modification or amendment of






 
4

--------------------------------------------------------------------------------

 

this Agreement shall be binding unless executed in a writing by the Parties. No
waiver of any of the provisions of this Agreement shall be deemed or constitute
a waiver of any other provision, whether or not similar, nor shall any waiver
constitute a continuing waiver. No waiver shall be binding unless executed in
writing by the Party making the waiver.
 
15.             Review; Representation by Counsel; Etc. Each Party acknowledges
and represents that:
 
a.          It has received a copy of this Agreement prior to the date hereof
and it has fully and carefully read and considered this Agreement in its
entirety prior to its execution;
 
b.          It has consulted with its attorneys regarding the legal effect and
meaning of this Agreement and all terms and conditions hereof, its attorneys
have been involved in the negotiation and preparation of this Agreement, and it
is fully aware of the contents of this Agreement and its legal effect;
 
c.          It has had the opportunity to make whatever investigation or inquiry
it deems necessary or appropriate in connection with the subject matter of this
Agreement;
 
d.          It has not relied on any representation, either express or implied,
either by statement or omission, in deciding to enter into this Agreement;
 
e.          It understands that this Agreement has important legal consequences;
and
 
f.          It is executing this Agreement voluntarily and free from any undue
influence, coercion, duress or fraud of any kind.
 
16.             Execution. This Agreement may be executed in two or more
counterparts, all of which shall constitute an original, and all of which
together shall constitute one and the same document Execution of this Agreement
shall be deemed to have taken place in Denver, Colorado. The Parties shall
accept facsimile signatures as original signatures.


 
[ remainder of this page intentionally blank]


 



 
5

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.


 
CALAIS RESOURCES, INC.


 
By:                                                                   
 
Name:                                                             
 
Title:                                                             
 


 
 
/s/ Matthew C. Witt                                      
Matthew C. Witt
 
________________________________
Thomas S. Hendricks
 


6

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 